Case 1:08-cr-20228-TLL-PTM ECF No. 74 filed 09/14/20                 PageID.284      Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case No. 08-20228

v.                                                           Honorable Thomas L. Ludington

MILIK TURNER,

                  Defendant.
_______________________________________/

     ORDER DENYING PETITIONER’S MOTION FOR COMPASSIONATE RELEASE

        On April 30, 2008, Defendant was indicted by a grand jury for six counts of distribution of

heroin and one count of possession with intent to distribute cocaine base. ECF No. 1. On June 9,

2009, Defendant pled guilty to one count of distribution of heroin. He was sentenced on September

22, 2009 to incarceration for 188 months, to be served concurrently with a sentence of

imprisonment he was currently serving with the Michigan Department of Corrections. ECF No.

39. Though Defendant did not file a direct appeal, he filed multiple post-judgment motions. On

April 13, 2015, he filed a motion for retroactive application of sentencing guidelines pursuant to

18 U.S.C. § 3582, which was denied on June 30, 2016. EF Nos. 41, 45. He also filed a motion to

vacate under 28 U.S.C. § 2255 on November 28, 2016 that was denied, but he was granted a

certificate of appealability and IFP status. ECF Nos. 46, 51, 55, 57. On appeal, this Court was

affirmed. ECF Nos. 60, 62.

        On April 1, 2020 Defendant filed a motion to reduce his sentence, which was denied. ECF

Nos. 64, 69. On May 20, 2020 Defendant filed a pro se motion for compassionate release due to

the spread of COVID-19. ECF No. 68. On June 24, 2020, Defendant’s motion was denied due to

his failure to exhaust his administrative remedies, as required by the Sixth Circuit. ECF No. 70.
Case 1:08-cr-20228-TLL-PTM ECF No. 74 filed 09/14/20                                     PageID.285   Page 2 of 2




On August 7, 2020, Defendant filed a second motion for release under the compassionate release

statute, 18 U.S.C. §3582(c)(1)(A). ECF No. 72. Due to the mail delays caused by COVID-19, the

motion was docketed on August 27, 2020.

       In his second motion for compassionate release, Defendant Turner states, “Now comes,

Milik Turner a prisoner who has exhausted his administrative remedies and is eligible for relief”

under the compassionate release statute. ECF No. 72. However, Defendant provides no evidence

of his attempt to exhaust administrative remedies. Such evidence is necessary for the Court to

determine whether Defendant has in fact exhausted his administrative remedies. While the Court

is aware of the time sensitive nature of Defendant’s request, the Sixth Circuit has clearly stated

that Defendants must first seek release from the BOP rather than come directly to the courts.

       Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 72, is DENIED WITHOUT PREJUDICE.


Dated: September 14, 2020                                                   s/Thomas L. Ludington
                                                                            THOMAS L. LUDINGTON
                                                                            United States District Judge

                                                 PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was served
                      upon each attorney of record herein by electronic means and to Milik
                      Turner #42326‐039, BECKLEY FEDERAL CORRECTIONAL INSTITUTION,
                      Inmate Mail/Parcels, P.O. BOX 350, BEAVER, WV 25813 by first class U.S.
                      mail on September 14, 2020.

                                                      s/Kelly Winslow
                                                      KELLY WINSLOW, Case Manager




                                                         -2-
